Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is issued in response to amendment/RCE filed 3/21/2022.
	Claims 1-9, 11-16, 18-23, 61-62 were directly and/or indirectly amended. Claims 10, 25-60 were canceled. No Claims were added.
	Claims 1-9, 11-16, 18-23, 61-62 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose the method of “receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields 
Examiner disagrees. As stated in the Huang the method of receiving a plurality of data records, as shown in Col. 6, lines 40-45, wherein the input is “words” which corresponds to plurality of data which was earlier described in Col. 5, lines 30-43, wherein the documents correspond to the data records, the newly amendment of non-grammatical phrase, an abbreviation, a term including jargon, an acronym, or an initialization is a non-functional descriptive material and does not further limit the invention. See In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004),  
Huang disclose abbreviations as shown in Fig. 8, wherein “KAT#” and “KA, KAT, AT#”.
Applicant argues the applied art fail to disclose “determining a plurality of n-grams from the plurality of terms of each of the at least two data records.
Examiner disagrees. Huang, Fig. 7-8: mapping module maps N-Grams to individual N-Gram vectors for each word, 
Applicant argues the applied art fail to disclose determining whether a similarity value … is greater than a threshold similarity value”.
Examiner disagrees. As stated in the rejection below Huang in the combination of Huang in view of Donnelly disclose a method of processing data in a document wherein the document corresponds to a data record and the words in the document corresponds to plurality of terms, the data, the represented data vector which corresponds to field compare the first and second data to determine the similarity between two vectors as shown in Col. 7, lines 32-48, address the data processing. However, as stated in the rejection above doesn’t generate or provide a summary of 
Applicant argues regarding Claim 1, the applied art fail to disclose the claimed step pf providing a summary of activity recited in claim 1, “a plurality of top terms associated with the entity retrieved from the plurality of data records.
Examiner disagrees. As stated in the rejection above, Huang in view of Donnelly doesn’t explicitly disclose the step of providing a summary of activity, and Power disclose the step of providing a summary of activity as shown in Fig. 20, which is further described in Para. 0184, wherein the table present a sale details which corresponds to the summary of activity, since the “top term” defined in Para. 0179 of the instant application’s specification as a keyword associated with the entity, and Para. 0022, and Para. 0057, wherein the graph corresponds to histogram as further described in Fig. 26, and Fig. 55. Furthermore, and as stated in the rejection below Huang in the combination of Huang in view of Donnelly disclose a method of processing data in a document wherein the document corresponds to a data record and the words in the document corresponds to plurality of terms, the data, the represented data vector which corresponds to field compare the first and second data to determine the similarity between two vectors as shown in Col. 7, lines 32-48, address the data processing. However, as stated in the rejection above doesn’t generate or provide a summary of activity report. Power cure the deficiency of the combination of Huang in view of Donnelly by providing a summary report with a top term associated with the entity as shown in Fig. 21, wherein “Product” “Time” “Amount” are top terms associated with “South” which corresponds to entity.

Examiner disagrees. The histogram as described in the specification Para. 0179, as 
“histograms of shipment data (e.g., by calendar time, relative time, quantity, value, etc.)” and the applied art Power disclose in Fig. 37, the claimed histogram of shipment data as defined in the specification being the date which corresponds to the calendar time and relative time, such as shipped date, as further described in Para. 0288, (v) characterization of shipment anomalies associated with the entity as defined in Para. 0179 as characterizations of anomalies (e.g., shipments that did not match the records 812, shipments of flagged materials, shipments that did not match scheduled shipping times, etc.), Fig. 20, and Para. 0184 disclose the shipment anomalies associated with the product such as certain products sold for “south region” as further shown in Fig. 21, a plurality of top terms associated with the entity retrieved from the plurality of data records as defined in the specification Para. 0179 as a display of keywords associated with the entity from the data records. Power disclose as shown in Fig. 37, the “ORDERS” information associated with different orders which corresponds to plurality of top terms associated with entity as described in Para. 0257-0260 wherein the data collected from different source which corresponds to plurality of data records. That’s part of the fair notice since Fig. 37, clearly 
Applicant argues the Huang also fails to teach or render obvious, at least “receiving a plurality of data records, each data records of the plurality of data records comprising a plurality of data fields and a plurality of terms.
	Examiner disagrees. Huang in Col. 7, lines 13-15, wherein the document comprised plurality of words as shown in Col. 7, lines 54-57, which corresponds to receiving a plurality of data records, each data record comprising a plurality of data field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, 18-23, 61-62 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (Huang hereinafter) US Patent No. 9519859 filed Sep. 6, 2013 in view of Donnelly et al. (Donnelly hereinafter) US Patent Application publication No. 20100094840 filed Oct. 14, 2008 and published April 15, 2010 and further in view of Powers et al. (Powers hereinafter) US Patent Application publication No. 20140053070 filed May 31, 2013 and published Feb. 20, 2014

Regarding Claims 1, and 19, Huang discloses a method, comprising:
receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields and a plurality of terms (Col. 7, lines 50-61, wherein the vectors Huang disclose abbreviations as shown in Fig. 8, wherein “KAT#” and “KA, KAT, AT#”);
interpreting at least two data records, of the plurality of records (Col. 7, lines 50-61, Fig. 7-8 wherein the “GOOD” and “CAT” corresponds to two data records, and Col. 8, lines 26-31, wherein the 500k corresponds to plurality of terms, Huang); 
determining a plurality of n-grams from the plurality of terms of each of the at least two data records (Fig. 7-8 wherein the parsing of the data into plurality of terms corresponds to plurality of n-grams, and Col. 8, lines 26-33, Col. 7, lines 50-61, wherein the vectors corresponds to data records, Huang); 
mapping the plurality of n-grams to a corresponding plurality of mathematical vectors (Fig. 7-8: mapping module maps N-Grams to individual N-Gram vectors for each word, Huang. Which disclose the vectors. Huang is silent with respect to vector being mathematical vector. On the other hand, Donnelly discloses the mathematical vector as shown in Para. 82.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Huang, with the teachings of Donnelly, to accurately identify the similarity among topics and measure the weight to determine the degree of similarity as shown in Para. 81. Modification would have 
Furthermore, the combination of Huang in view of Donnelly discloses determining whether a similarity value between a first mathematical vector including a first term of the plurality of the terms a first one of the at least two data records and a second mathematical vector including a second term of the plurality of terms of a second one of the data records is greater than a threshold similarity value (Para. 136, and Para. 157, wherein the threshold cutoff corresponds to greater than, wherein the first vector corresponds to first data record and second vector corresponds to second data record, Donnelly); and
associating the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value (Col. 11, lines 1-3, “the similarity determination module 316 can then compare these two lower dimension vectors to determine the similarity between them” a determination that the vectors are relatively similar is thus an association between the vectors, Huang). The combination of Huang in view of Donnelly discloses all the limitations as stated above. 
However, Huang in view of Donnelly doesn’t explicitly disclose providing a summary of activity for an entity in response to the associating, wherein the summary of activity comprises each of a number of shipments by the entity, quantities of the items shipped by the entity, value of items shipped by the entity, or a histogram of shipment data for the entity. On the other hand, Powers disclose summary of activity comprises at least one of a number of shipments by the entity, quantities of the items shipped by the entity, value of items shipped by the entity as shown in Fig. 20, Para. 0184, wherein the “#prods” corresponds to items shipped, 
Skilled artisan would have been motivated to make such modification to generate an accessible summary for a user to review the sale as shown in Para. 0221, Powers, characterization of shipment anomalies associated with the entity (Para. 0269, wherein the method of selecting same product to two different location corresponds to shipment anomalies associated with the entity, Power), and a plurality of top terms associated with the entity retrieved from the plurality of data records (Fig. 21, Para. 0184, wherein the column identifier for a region such as “South” corresponds to top term since the “top term” defined in Para. 0179 of the instant application’s specification as a keyword associated with the entity, Power).
Regarding Claim 2, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value (Para. 147, Donnelly).
Regarding Claim 3, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is synonymous with the second term in response to the similarity value exceeding the threshold similarity value (Fig. 6, step 5, and Para. 5, Donnelly).
Regarding Claims 4, and 21, Huang in view of Donnelly and further in view of Powers discloses a method wherein the first term and the second term each correspond to an entity 
Regarding Claims 5, and 22, Huang in view of Donnelly and further in view of Powers discloses a method further comprising providing a catalog identifier and associating each of the first term and the second term to the catalog identifier (Fig. 6, step 2, wherein the text relevant ID corresponds to the catalog identifier, Donnelly).
Regarding Claim 6, Huang in view of Donnelly and further in view of Powers discloses a method wherein the catalog identifier matches at least one of the first term and the second term (Para. 162, Donnelly).
Regarding Claim 7, Huang in view of Donnelly and further in view of Powers discloses a method wherein the n-grams comprise an n value of at least two (fig. 4, Col. 8, lines 20-31, Huang).
Regarding Claim 8, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that a plurality of the data records corresponds to a first entity, and wherein the determining the similarity value is further in response to the determining the records correspond to the first entity (Fig. 7, wherein “GOOD” corresponds to first entity, Huang).
Regarding Claims 9, and 20, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that a first set of a plurality of the data records correspond to a first entity, and determining that a second set of the plurality of the data records correspond to a second entity, and wherein the determining the similarity value 
Regarding Claim 11, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value (Para. 163, Donnelly), wherein the first term and the second term each correspond to an entity identifier for the data records (Fig. 7 and Fig. 8, Huang), providing a catalog entity identifier, and associating each of the first term and the second term to the catalog entity identifier (Fig. 6, step 2, wherein the text relevant ID corresponds to the catalog identifier, Donnelly).
Regarding Claim 12, Huang in view of Donnelly and further in view of Powers discloses an apparatus, comprising:
a data access circuit structured to receiving a plurality of data records and interpret at least two data records of the plurality of data records, each data record of the plurality of data records comprising a plurality of data fields (Para. 149, wherein each document has more than one data record, Donnelly), wherein at least one of the plurality of data fields in each data record comprises a shortened phrase including at least of: a non-grammatical phrase, an abbreviation, a term including jargon, an acronym, or an initialization (Huang disclose abbreviations as shown in Fig. 8, wherein “KAT#” and “KA, KAT, AT#”);
a record parsing circuit structured to determine a plurality of n-grams from plurality of terms of each of the at least two data records and to map the plurality of n-grams to a corresponding plurality of mathematical vectors (Col. 10, lines 13-26, Huang, and Para. 82, Donnelly);

Regarding Claim 13, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the at least two data records include transactional records (Para. 149, Donnelly).

Regarding Claim 15, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein at least one of the plurality of n-grams includes words from at least two distinct languages (Para. 99, wherein the English and foreign languages correspond to two distinct languages, Donnelly).
Regarding Claims 16, 23, 61, and 62, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the first term includes a member selected from the group comprising a numeric value, an abbreviation, a term including jargon, an acronym, and an initialization (Para. 152, wherein the value corresponds to numeric value, Donnelly).
Regarding Claims 17, and 24, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the data records include a plurality of fields, wherein at least one of the plurality of fields includes a shortened phrase, wherein the shortened phrase comprises at least one member selected from the group comprising a non-grammatical phrase, a phrase incorporating at least two distinct languages, an abbreviation, a term including jargon, an acronym, and an initialization (Para. 99, wherein the English and foreign languages correspond to two distinct languages, Donnelly).
Regarding Claim 18, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the reporting circuit is structured to determine that the first term is related to the second term (Fig. 4c, Donnelly) in response to the similarity value exceeding the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150134656 Gandhe et al. related to extracting and mining of quite data across multiple languages.
20160314010 Haque et al. related to monitoring and managing applications on virtual machines.
20160179850 Martin et al. related to a method and apparatus for providing adaptive private network database schema migration and management process.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 29, 2022